Exhibit 10.10

MEMORIAL RESOURCE DEVELOPMENT CORP.

CHANGE IN CONTROL AGREEMENT

June [    ], 2014

[name]

[address]

Dear [                    ]:

Memorial Resource Development Corp. (the “Company”) considers it essential to
the best interests of its members to attract top executives and to foster the
continuous employment of key management personnel. In this regard, the Board of
Directors of the Company (the “Board”) recognizes that the possibility of a
change in control may exist and that such possibility, and the uncertainty and
questions which it may raise among management, may result in the departure or
distraction of management personnel to the detriment of the Company and its
stockholders.

The Board has determined that appropriate steps should be taken to ensure the
continuity of management and to foster objectivity in the face of uncertainty
arising from the possibility of a change in control of the Company, although no
such change is now contemplated. In order to induce you to remain in the employ
of the Company and in consideration of your continued services to the Company,
the Company agrees that effective as of June [    ], 2014, you shall receive the
severance benefits from the Company, set forth in this letter agreement
(“Agreement”) in the event you “Separate from Service” with the Company and all
related entities (collectively, the “Company Group”) subsequent to a “Change in
Control” of the Company (as such terms are defined in Section 2 hereof) under
the circumstances described below. This Agreement supersedes and replaces prior
agreements and/or policies related to severance benefits payable to you
following a Change in Control of the Company, as specified in Section 10 of this
Agreement.

1. Term of Agreement. This Agreement shall commence on the date hereof and shall
continue in effect until the earlier of (i) your Separation from Service other
than on account of a Qualifying Termination; (ii) the Company’s satisfaction of
all of its obligations under this Agreement; or (iii) the execution of a written
agreement between the Company and you terminating this Agreement.

2. Definitions. As used in this Agreement:

(a) “Annual Compensation” means the total of:

(i) one year of base salary, at the highest base salary rate that you were paid
by the Company in the 12-month period prior to the date of your Separation from
Service (the “Look-Back Period”); and

(ii) 100% of the greatest target annual bonus target for which you were eligible
within the Look-Back Period.



--------------------------------------------------------------------------------

(b) “Cause” means (i) your commission of, conviction for, plea of guilty or nolo
contendere to a felony or a crime involving moral turpitude; (ii) engaging in
conduct that constitutes fraud, gross negligence or willful misconduct that
results or would reasonably be expected to result in material harm to the
Company or its business or reputation; (iii) breach of any material terms of
your employment, including any of the Company’s policies or code of conduct; or
(iv) failure to perform your duties for the Company.

(c) “Change in Control” has the meaning ascribed to such term in the Long Term
Incentive Plan.

(d) “Code” means the Internal Revenue Code of 1986, as amended.

(e) “Company” means Memorial Resource Development Corp., and any successor as
provided in Section 7 hereof.

(f) “Disability” means that, at the time you Separate from Service, you have
been unable to perform the duties of your position for a period of 180
consecutive days as the result of your incapacity due to physical or mental
illness.

(g) “Good Reason” means the occurrence of one of the following without your
express written consent (i) a material reduction of your duties, position or
responsibilities, or your removal from such position and responsibilities,
unless you are offered a comparable position (i.e., a position of equal or
greater organizational level, duties, authority, compensation, title and
status); (ii) a material reduction by the Company of your base compensation
(base salary and target bonus) as in effect immediately prior to such reduction;
or (iii) you are requested to relocate (except for office relocations that would
not increase your one way commute by more than 50 miles); provided, that any
such event shall not constitute Good Reason unless and until you shall have
provided the Company with written notice thereof no later than thirty (30) days
following your knowledge of the initial occurrence of such event and the Company
shall have failed to fully remedy such event within thirty (30) days of receipt
of such notice.

(h) “Long Term Incentive Plan” means the Memorial Resource Development Corp.
2014 Long Term Incentive Plan.

(i) “Qualifying Termination” means your Separation from Service on account of
(i) an involuntary termination by the Company without Cause or (ii) your
voluntary resignation for Good Reason; provided, that such Good Reason must have
occurred within six (6) months prior to, or six (6) months following, a Change
in Control and provided further, that with respect to clauses (i) and (ii), such
Separation from Service must occur within six (6) months prior to, or
twenty-four (24) months following, a Change in Control.

(j) “Separation from Service” or “Separates from Service” means a termination of
employment with the Company Group that the Company determines is a Separation
from Service in accordance with Section 409A of the Code.

(k) “Severance Payment” means the payment of severance compensation as provided
in Section 3 of this Agreement.

 

2



--------------------------------------------------------------------------------

(l) “Specified Employee” means a “specified employee” within the meaning of that
term under Section 409A(a)(2)(B) of the Code and using the identification
methodology selected by the Employer from time to time in accordance therewith,
or if none, the default methodology set forth therein.

3. Compensation Upon a Qualifying Termination. If you Separate from Service on
account of a Qualifying Termination, then subject to (x) your signing and not
revoking a separation agreement and release of claims in a form reasonably
satisfactory to the Company (which separation agreement and release of claims
will be provided by the Company to you within five (5) days following such
Qualifying Termination and must be executed by you and returned to the Company
within fifty (50) days following such Qualifying Termination) and (y) Section 4:

(a) You will be entitled to a Severance Payment in a lump sum amount equal to
[one and a half times (1.5x)][two times (2x)][two and a half times (2.5x)] your
Annual Compensation, which shall be payable in accordance with subsection
(c) below.

(b) The Company agrees that, in addition to the payment provided under
Section 3(a):

(i) all outstanding unvested awards previously granted to you under the Long
Term Incentive Plan shall immediately be 100% vested upon such Separation from
Service;

(ii) to the extent that you timely elect COBRA continuation coverage under the
Company’s group insurance plans, the Company shall reimburse you for the amount
of COBRA continuation premiums (less required co-pay) until the earlier of
(x) twelve (12) months following your Separation from Service and (y) such time
as you are no longer eligible for COBRA continuation coverage;

(iii) the Company will provide you with financial counseling services for twelve
(12) months following your Separation from Service, subject to a maximum benefit
of $30,000.00; and

(iv) the Company will provide you with outplacement counseling services for
twelve (12) months following your Separation from Service, subject to a maximum
value of $30,000.00.

(c) Subject to Section 19(b) below, all payments made to you under subsection
(a) shall be made in a lump sum on the sixtieth (60th) calendar day following
your Separation from Service, provided that your separation agreement and
release of claims referenced above must be effective and not revocable on the
date payment is to be made in order to receive payments under subsection (a).

(d) Notwithstanding anything contained herein to the contrary, the Company shall
have no obligation to make any payment or offer any benefits to you under this
Agreement if you Separate from Service other than on account of a Qualifying
Termination.

4. Parachute Payments. If the Board determines, in its sole discretion, that
Section 280G of the Code applies to any compensation payable to you, then the
provisions of this Section 4 shall apply. If any payments or benefits to which
you are entitled from the Company, any affiliate,

 

3



--------------------------------------------------------------------------------

any successor to the Company or an affiliate, or any trusts established by any
of the foregoing by reason of, or in connection with, any transaction that
occurs after the date hereof (collectively, the “Payments,” which shall include,
without limitation, the vesting of any equity awards or other non-cash benefit
or property) are, alone or in the aggregate, more likely than not, if paid or
delivered to you, to be subject to the tax imposed by Section 4999 of the Code
or any successor provisions to that section, then the Payments (beginning with
any Payment to be paid in cash hereunder), shall be either (a) reduced (but not
below zero) so that the present value of such total Payments received you will
be one dollar ($1.00) less than three times your “base amount” (as defined in
Section 280G(b)(3) of the Code) and so that no portion of such Payments received
by you shall be subject to the excise tax imposed by Section 4999 of the Code,
or (b) paid in full, whichever of (a) or (b) produces the better net after tax
position to you (taking into account any applicable excise tax under
Section 4999 of the Code and any other applicable taxes). The determination as
to whether any Payments are more likely than not to be subject to taxes under
Section 4999 of the Code and as to whether reduction or payment in full of the
amount of the Payments provided hereunder results in the better net after tax
position to you shall be made by the Board and you in good faith.

5. No Mitigation. You shall not be required to mitigate the amount of any
payment provided for in Section 3 hereof by seeking other employment or
otherwise, nor shall the amount of such payment be reduced by reason of
compensation or other income you receive for services rendered after your
Separation from Service from the Company.

6. Exclusive Remedy. In the event of your Separation from Service on account of
a Qualifying Termination, the provisions of Section 3 are intended to be and are
exclusive and in lieu of any other rights or remedies to which you or the
Company may otherwise be entitled (including any contrary provisions in any
employment agreement you may have with the Company), whether at law, tort or
contract, in equity, or under this Agreement.

7. Company’s Successors. The Company will require any successor (whether direct
or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company, to expressly
assume and agree to perform the obligations under this Agreement in the same
manner and to the same extent that the Company would be required to perform if
no such succession had taken place. As used in this Section 7, Company includes
any successor to its business or assets as aforesaid which executes and delivers
this Agreement or which otherwise becomes bound by all the terms and provisions
of this Agreement by operation of law.

8. Notice. Notices and all other communications provided for in this Agreement
shall be in writing and shall be deemed to have been duly given when personally
delivered or five (5) days after deposit with postal authorities transmitted by
United States registered or certified mail, return receipt requested, postage
prepaid, addressed to the respective addresses set forth on the first or last
page of this Agreement, or to such other address as either party may have
furnished to the other in writing in accordance herewith, except that notices of
change of address shall be effective only upon receipt.

9. Amendment or Waiver. No provisions of this Agreement may be amended,
modified, waived or discharged unless you and the Company agree to such
amendment, modification,

 

4



--------------------------------------------------------------------------------

waiver or discharge in writing. No amendment, modification, waiver or discharge
of this Agreement shall result in the accelerated payment of any Severance
Payment provided for in Section 3. No waiver by either party at any time of the
breach of, or lack of compliance with, any conditions or provisions of this
Agreement shall be deemed a waiver of the provisions or conditions hereof.

10. Sole Agreement. This Agreement represents the entire agreement between you
and the Company with respect to the matters set forth herein and supersedes and
replaces any prior agreements in their entirety. No agreements or
representations, oral or otherwise, express or implied, with respect to the
subject matter of this Agreement will be made by either party which are not set
forth expressly herein. No future agreement between you and the Company may
supersede this Agreement, unless it is in writing and specifically makes
reference to this Section 10.

11. Employee’s Successors. This Agreement shall inure to the benefit of and be
enforceable by your personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees. If you
should die while any amounts are still payable to you hereunder, all such
amounts, unless otherwise provided herein, shall be paid in accordance with the
terms of this Agreement to your devisee, legatee, or other designee or, if there
be no such designees, to your estate.

12. Funding. This Agreement shall be unfunded. Any payment made under the
Agreement shall be made from the Company’s general assets.

13. Waiver. No waiver by either party of any breach of, or of compliance with,
any condition or provision of this Agreement by the other party shall be
considered a waiver of any other condition or provision or of the same condition
or provision at another time.

14. Headings. All captions and section headings used in this Agreement are for
convenience purposes only and do not form a part of this Agreement.

15. Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other
provisions of this Agreement, which shall remain in full force and effect.

16. Withholding. All payments made pursuant to this Agreement will be subject to
withholding of applicable income and employment taxes.

17. Applicable Law. This Agreement shall be interpreted and enforced in
accordance with the laws of the State of Delaware (with the exception of its
conflict of laws provisions). This Agreement is intended to comply with
Section 409A of the Code and the regulations promulgated thereunder.

18. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together will constitute one and
the same instrument.

 

5



--------------------------------------------------------------------------------

19. Code Section 409A.

(a) General. The Agreement is intended to either comply with, or be exempt from,
the requirements of Code Section 409A. To the extent that this Agreement is not
exempt from the requirements of Code Section 409A, this Agreement is intended to
comply with the requirements of Code Section 409A and shall be limited,
construed and interpreted in accordance with such intent.

(b) Separation from Service; Specified Employees; Separate Payments. A
termination of employment shall not be deemed to have occurred for purposes of
any provision of this Agreement providing for the payment of any amounts or
benefits upon or following a termination of employment unless such termination
is also a Separation from Service. If you are deemed on the date of termination
to be a Specified Employee, then to the extent any payment or benefit hereunder
(after taking into account all exclusions applicable thereto under Code
Section 409A) is “nonqualified deferred compensation” subject to Section 409A,
then such payment shall be delayed and not be made prior to the earlier of
(A) the six (6)-month anniversary of the date of such Separation from Service
and (B) the date of your death (the “Delay Period”). All payments delayed
pursuant to this Section 19(b) (whether they would have otherwise been payable
in a single lump sum or in installments in the absence of such delay) shall be
paid to the Participant in a single lump sum on the first payroll date on or
following the first day following the expiration of the Delay Period, and any
remaining payments and benefits due under the Plan shall be paid or provided in
accordance with the normal payment dates specified for them herein. Each payment
made under this Plan will be treated as a separate payment for purposes of Code
Section 409A and the right to a series of installment payments under this
Agreement is to be treated as a right to a series of separate payments.

If the foregoing conforms to your understanding, please indicate your agreement
to the terms hereof by signing where indicated below and returning one copy of
this Agreement to the undersigned.

[signature page follows]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement is executed effective as of the date first
set forth above.

 

MEMORIAL RESOURCE DEVELOPMENT CORP. By:  

 

Name:   Title:  

ACCEPTED AND AGREED TO AS OF THE DATE FIRST SET FORTH ABOVE:

 

 

Name:

Signature Page to Change in Control Agreement